Citation Nr: 1512683	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  03-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 1984 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Whether there was clear and unmistakable error (CUE) in a May 13, 1974 rating decision that denied entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  He also had a period of active duty for training (ACUDTRA) from January to June 1965.

These matters come before the Board of Veterans' Appeals (Board) from July 2002 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Sioux Falls, South Dakota, respectively.  The RO in Sioux Falls, South Dakota currently has jurisdiction over the Veteran's appeal.

In July 2006, the Board remanded the earlier effective date issue for further development.

The Board denied the appeal for an effective date earlier than March 14, 1990 for the grant of a TDIU by way of an October 2007 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2009, the Court set aside the Board's October 2007 decision, in part, and remanded the case for readjudication in compliance with directives specified in a February 2009 Joint Motion filed by counsel for the Veteran and VA.  (The Board also denied an appeal for an earlier effective date for the grant of service connection for peptic ulcer disease with postgastrectomy syndrome in its October 2007 decision and the Veteran appealed this denial to the Court.  In February 2009, the Court dismissed and terminated this aspect of the appeal pursuant to a February 2009 Joint Motion to Terminate the Appeal on terms set forth in a settlement agreement between the parties.)

In October 2009, the Board remanded the appeal for an earlier effective date for the grant of a TDIU for issuance of a statement of the case as to the issue of entitlement to a higher initial rating for peptic ulcer disease with postgastrectomy syndrome.  The RO subsequently assigned an effective date of November 2, 1984 for the grant of a TDIU by way of a May 2010 decision.  In June 2011, prior to the issuance of a statement of the case, the Veteran's representative submitted a written statement to the RO in which he indicated that the May 2010 decision resolved the issue of entitlement to a higher initial rating for peptic ulcer disease with postgastrectomy syndrome.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an earlier effective date for the grant of a TDIU.

2.  In an August 2006 decision, a Decision Review Officer (DRO) denied the Veteran's claim of CUE in the RO's May 13, 1974 rating decision which denied entitlement to service connection for a duodenal ulcer; the Veteran did not appeal this determination.

3.  The instant appeal involves the same allegations of CUE that were considered by the DRO in its August 2006 decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to an effective date earlier than November 2, 1984 for the grant of a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The August 2006 DRO decision that denied the claim of CUE in the May 13, 1974 rating decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

3.  The motion to reverse or revise the RO's May 13, 1974 rating decision that denied entitlement to service connection for a duodenal ulcer, on the grounds of CUE, is denied.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a signed written statement to the RO in June 2011 in which he indicated that the May 2010 rating decision "resolve[d] the issue[ ] of . . . [an] earlier effective date of individual unemployability."  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.

II. CUE Claim

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Court has held that the VCAA does not apply to allegations of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Review for CUE in a prior RO decision is based on the record that existed when that decision was made.


Analysis

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  

In order to constitute CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).
Once there is a denial of a CUE claim, under the principle of res judicata, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final decision on the issue of 'clear and unmistakable error' because the [agency of original jurisdiction] decision was not timely appealed, or because a [Board] decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of 'clear and unmistakable error' may not be raised again."); see also Flash v. Brown, 8 Vet. App. 332, 341 (1995).  

The principle of res judicata bars refiling only as to that particular assertion of CUE; it does not prohibit a claimant from presenting another theory of CUE so long as it is separate and distinct.  Id.; Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002).  VA regulations do, however, bar more than one motion based on CUE in a Board decision, which is not at issue here.  Hillyard v. Shinseki, 24 Vet. App. 343 (2011).  

In a January 2006 statement ("Request for Revision of the May 13, 1974, rating decision"), the Veteran's representative argued that there was CUE in the RO's May 13, 1974 rating decision which denied entitlement to service connection for a duodenal ulcer because the RO did not properly consider and apply statutory presumptions.  Specifically, he argued that the RO did not consider and apply the "presumption of service connection under 38 U.S.C. § 105(a)" and did not afford the Veteran "the benefit of the presumption of sound condition under 38 U.S.C. § 1111."

In an August 2006 decision, a DRO denied the Veteran's claim of CUE in the RO's May 13, 1974 rating decision which denied entitlement to service connection for a duodenal ulcer.  The DRO listed the January 2006 statement as being considered in its decision, explained that the May 1974 decision denied the Veteran's claim because the evidence did not support an award of service connection on either a direct or presumptive basis, and concluded that there was no CUE in the May 1974 decision because the decision was properly based on the available evidence of record at the time and the rules that were then in effect.
The Veteran and his representative were notified of the DRO's August 2006 decision and that decision was not appealed.  Thus, the August 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2010, the Veteran's representative again raised a claim of CUE in the RO's May 13, 1974 decision by submitting a replica of the January 2006 statement.  Indeed, the only differences in the January 2010 statement are the dates in the header of the document and one paragraph that indicates the Veteran "had previously filed a request for revision of the May 13, 1974 rating decision on a different basis of clear and unmistakable error.  [The Veteran] is now asserting a new basis of clear and unmistakable error in the May 13, 1974 Rating Decision.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005)."  However, no new allegations of CUE were raised in that document or in any subsequent statements made by the Veteran's representative, including a June 2012 notice of disagreement and December 2012 statement submitted in lieu of VA Form 9, that are separate or distinct from those considered in the DRO's final August 2006 decision.  

In sum, the January 2010 CUE claim is identical to that which was submitted in January 2006.  The Veteran's representative has again argued that there was CUE in the May 13, 1974 rating decision because the RO did not properly consider and apply the presumption of service connection under 38 U.S.C. § 105(a) and did not afford the Veteran the benefit of the presumption of sound condition under 38 U.S.C. § 1111.  However, as explained above, these are the same contentions that were raised in the January 2006 CUE motion that were considered and addressed in the final August 2006 DRO decision.

Under these circumstances, the principle of res judicata bars reconsideration of the allegations of CUE made in this case.  Where, as here, the law and not the evidence is dispositive, the Veteran's claim of CUE in the RO's May 13, 1974 rating decision must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal as to the issue of entitlement to an effective date earlier than November 2, 1984 for the grant of a TDIU is dismissed.

The motion to reverse or revise the RO's May 13, 1974 rating decision that denied entitlement to service connection for a duodenal ulcer on the grounds of CUE is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


